Title: John Paul Jones to the American Commissioners, 28 August 1778: résumé
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Brest, August 28, 1778: M. de la Prévalaye, who commands here in the absence of the comte d’Orvilliers, has just told me that he can no longer furnish a guard for the Ranger prisoners detained aboard the Patience. Unable to depend on the Ranger’s officers, I had arranged for a guard with the comte d’Orvilliers; he furnished twelve soldiers with officers, relieved daily and altogether supported at the expense of France. Not a single prisoner has so far escaped. Were d’Orvilliers still here, I am sure he would order the guard continued. I entreat you to apply immediately to the French minister so that a cartel may not be lost.>
